DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 
Response to Amendment
- Claims 1, 3-8 and 10-26 are pending.
- Claims 1, 5-8, 12-15 and 17-26 are rejected.
					Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0286902 A1; hereinafter Chen) in view of Choi et al. (Pub. No. US 2012/0314627 A1; hereinafter Choi).
Regarding claims 1, 8 and 25, Chen discloses a communication apparatus, comprising a processor and a memory,  the memory configured to store a program, (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) and the processor configured to invoke the program in the memory to execute operations, the operations (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) comprising: determining a time domain position and a resource unit type of a first time domain resource unit based on first configuration information, (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) wherein the first configuration information comprises information used to indicate the resource unit type of the first time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).)receiving second configuration information from a network-side device, (See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.)and determining a resource unit type of a second time domain resource unit based on the second configuration information, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the second configuration information comprises information used to indicate the resource unit type of the second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein both the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (See ¶0063, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period)) and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit and is within the preset time period. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position; wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit.	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position) wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit. (2012/0314627;configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0010, the radio frame comprising uplink subframes and downlink subframes, an uplink subframe being reserved for uplink transmission, a downlink subframe being reserved for downlink transmission, the configuration defining a pattern of uplink-downlink subframe allocation in the radio frame. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, See ¶0043-0044, FIG. 4 shows an example of one radio frame which is allocated for uplink and downlink in a subframe unit in a time domain in a TDD system. 0th and 5th subframes of one radio frame must be allocated for downlink, and the remaining subframes are allocated for either downlink or uplink. In this case, the subframes are symmetrically or asymmetrically allocated according to an amount of traffic generation. A TDD frame has a structure in which all subframes can be alternately used for uplink and downlink, or some subframes can be consecutively used for uplink or downlink. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis. See ¶0083-0084, The configuration of the radio frame means whether each of a plurality of subframe included in the radio frame will be allocated for uplink transmission or for downlink transmission; BS transmits the configuration of the radio frame to a UE (step S210). The configuration of the radio frame may be selected from Table 1 above. The configuration can be transmitted on a broadcast channel; configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0084-0085. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis; interpreted that the second subframe can be determined after the first subframe from the configuration of the radio frame)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 5, 12, 17 and 22 Chen discloses the resource unit types of the first and the second time domain resource units comprise at least one of the following resource unit types: a full-uplink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a full-downlink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a partial-uplink time domain resource unit, a partial-downlink time domain resource unit, or a combined time domain resource unit.
Regarding claims 6 and 13, Chen discloses receiving the second configuration information from the network-side device (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: receiving the second configuration information on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs)
However, Chen fails to discloses the configuration corresponding to a part of a plurality of second time domain resource units, wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.
Choi discloses the configuration corresponding to a part of a plurality of second time domain resource units, (See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows) wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.(See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 7, 14, 19 and 24 Chen discloses the first and the second time domain resource units comprise one of the following time domain resource units: a subframe, a subframe set, a timeslot, a timeslot set, a time domain symbol, or a time domain symbol set. (See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period); interpreted the first and second subframe is a set in the same frame)
Regarding claims 15, 20 and 26, Chen disclose a communication apparatus, comprising a processor and a memory, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the memory configured to store a program, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) and the processor configured to invoke the program in the memory to execute operations, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the operations comprising: determining first configuration information that comprises information used to indicate a resource unit type of a first time domain resource unit; (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) sending second configuration information to a terminal, wherein the second configuration information comprises information used to indicate a resource unit type of a second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))  and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position  and is within the preset time period, wherein the time domain position of the second time domain resource unit is associated with the time domain position of the first time domain resource unit.
	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position) and is within the preset time period, (See ¶0084-0085, Frame configuration) wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit. (2012/0314627;configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0010, the radio frame comprising uplink subframes and downlink subframes, an uplink subframe being reserved for uplink transmission, a downlink subframe being reserved for downlink transmission, the configuration defining a pattern of uplink-downlink subframe allocation in the radio frame. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, See ¶0043-0044, FIG. 4 shows an example of one radio frame which is allocated for uplink and downlink in a subframe unit in a time domain in a TDD system. 0th and 5th subframes of one radio frame must be allocated for downlink, and the remaining subframes are allocated for either downlink or uplink. In this case, the subframes are symmetrically or asymmetrically allocated according to an amount of traffic generation. A TDD frame has a structure in which all subframes can be alternately used for uplink and downlink, or some subframes can be consecutively used for uplink or downlink. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis. See ¶0083-0084, The configuration of the radio frame means whether each of a plurality of subframe included in the radio frame will be allocated for uplink transmission or for downlink transmission; BS transmits the configuration of the radio frame to a UE (step S210). The configuration of the radio frame may be selected from Table 1 above. The configuration can be transmitted on a broadcast channel; configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0084-0085. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis; interpreted that the second subframe can be determined after the first subframe from the configuration of the radio frame)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 18 and 23, Chen disclose sending the second configuration information to the terminal  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: sending the second configuration information  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs) corresponding to the second time domain resource unit. (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame)
Allowable Subject Matter
Claims 3-4, 10-11, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed toward claims 1, 8, 15, 20 and 25-26 have been fully considered but they are not persuasive. Applicant argues Choi fails to disclose the second subframe can be determined after the first subframe or the time domain position of the second subframe is determined based on the first time domain position of the first subframe. Examiner respectfully disagrees with applicant. Applicant specification paragraph 0009, determine the time domain position of the second domain resources unit based on the configuration information. Choi discloses configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0010, the radio frame comprising uplink subframes and downlink subframes, an uplink subframe being reserved for uplink transmission, a downlink subframe being reserved for downlink transmission, the configuration defining a pattern of uplink-downlink subframe allocation in the radio frame. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, See ¶0043-0044, FIG. 4 shows an example of one radio frame which is allocated for uplink and downlink in a subframe unit in a time domain in a TDD system. 0th and 5th subframes of one radio frame must be allocated for downlink, and the remaining subframes are allocated for either downlink or uplink. In this case, the subframes are symmetrically or asymmetrically allocated according to an amount of traffic generation. A TDD frame has a structure in which all subframes can be alternately used for uplink and downlink, or some subframes can be consecutively used for uplink or downlink. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis. Further, the claim doesn’t state how the determination in choi it says the configuration was used to determine that after the first subframe there is a second subframe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (Patent No. US 10,986,643 B2)- The method includes receiving, by a terminal, time domain resource configuration information of a reference signal resource, determining a period of the reference signal resource and a time domain resource offset of the reference signal resource according to the received time domain resource configuration information, determining at least one target first time domain resource unit according to the period and the time domain resource offset, determining at least one target second time domain resource unit from the at least one target first time domain resource unit, where the at least one target first time domain resource unit includes at least one target second time domain resource unit, and receiving a reference signal or rate matching on a reference signal resource in the at least one target second time domain resource unit.
Dou et al. (Pub. No. US 2019/0260544 A1)- User equipment receives first configuration information of a first uplink measurement reference signal and second configuration information of a second uplink measurement reference signal from a wireless network device. The first configuration information is used to configure a time-frequency resource of the first uplink measurement reference signal, and the second configuration information is used to configure a time-frequency resource of the second uplink measurement reference signal. The first uplink measurement reference signal is a zero-power uplink measurement reference signal, and the second uplink measurement reference signal is a non-zero-power uplink measurement reference signal. The user equipment sends, based on the first configuration information and the second configuration information, the second uplink measurement reference signal on a time-frequency resource, other than the time-frequency resource of the first uplink measurement reference signal, in the time-frequency resource of the second uplink measurement reference signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472